Hayes, J.
(dissenting in part). I respectfully dissent in part. In my view, Supreme Court erred in granting the motion of defendants William J. Cassidy, Lynne Subjeck, individually and doing business as On-Line Auto Connection, and Steven J. Nesbitt for summary judgment dismissing the complaint against them. Cassidy observed construction warning signs posted at least 1,500 feet before the intersection. A construction sign advised motorists to reduce their speed to 30 miles per hour through the intersection. Cassidy further observed at the upcoming intersection the flashing yellow light, construction workers, construction equipment and vehicles stopped on the intersecting street. Despite those conditions, there was evidence that Cassidy was traveling at 45 miles per hour at the time of the collision. From those facts, a jury could find that Cassidy violated Vehicle and Traffic Law § 1180 (a) and (e) by driving the tractor-trailer at a speed greater than was reasonable and prudent when entering the intersection (see, Gabrielli v Biro, 140 AD2d 948). The issues whether Cassidy was negligent and whether his negligence contributed to the accident are thus issues of fact for the jury. (Appeal from Order of Supreme Court, Niagara County, Joslin, J. — Summary Judgment.) Present — Pine, J. P., Hayes, Wisner, Scudder and Balio, JJ.